\\00 FJ\1\ fPS tE-2:-r7T
                                                       R.oshOJror'\ /11---r7583
                        UJ<._Tl FLClt-1C_~F S~(£_
.        -:r.: ~ ce.t-Jrt~/ ~+b:l--(WI ~i:l Nl 201S I +te ~~? c:lowmeuJ- k,
~ t}.S. ~,6~ f~ ~~re.- \'JtSklct~K 1 133 IV. Rui~~8/ttd1 U> 121
D~o;,;JIC rs?nt & ~t-l!>fCr-~M.LMl~s~ r.o. &l¥--rz~tffus+ih, 71-
"'1@-Tl t.                                        .
                                              ~~~
                                                 ---------
                                                 -- ~~~ LJJLk€Ji!S~1-J




                                                   /
    ¢JI66                                                JUDCL CASE I F-1001183             ;t!(J /0
                                                                                               I
                                                         COlO DEF NAM WILKERS
                                                     F 0 R M A T I     0 N

 AO 10-02 0-0 30-0 4 •                                                         FILE Dl 11221(
DEF NAME WILKERSON SENRICK s··.HERN                     'RACE B SEX M DOE 0518197(     AGE    42
                                                ---
DEF ADR1 538 WENTWORTH                                    AC      PH           ss
DEF CIT! RICHARDSON
                           -----------------
                                      ST T:X   ZIF ____      DLNUtv ______ 10676031 DLST
OFF SEX PERFORM CH EMPL
                             --------   DT   04160e  TYP/CI    F 2 GOC/CA~       CODE VA00020C
COMT               SID NU~ 0763864~      F AM~
                                                               TAPI        ARREST DATI 12171(
                              D :     CAREER OFFENDE:          ORIG-LOC UNKNOWt\   CURR-LOC J
                                  R/CAS NC           237338V      ARREST NUM
                                              ----
                              AIS/DSO NC _ _ _ _ _ 2611435        BOOKIN NUM          1009343:
                             CASE II                   JP COURT II        FEC     EVH     AFF
MAGI STRATE DATI 0 0 0 0 0 C  MAGIS COUR~            MAGIS JUDGI                  BOUND OVEI
                                                                     ------
EXAM TRIAL DATI 00000(        EXAM    COUR~          EXAM     JUDGI               IND METr INC
                                                                     -----
GJ/H/R D'J 112410 I- GJ#. 4649 A1 GJ/W/FILE 11241( GJ DS T DA DSE A ACC Y REAS
DA DISPOS     DATE 112210             MISDEMEANOR REDUCTj             SENTENCE PROBATE
JUDCL CASE II F-1001183        GJ CT FK      PROS STA'J 0 592       PROS NAMI GRONA-ROBE B
COURT ASSIGNED Tc FJ         DATE ASSIGNE 11231C               ASSIGNED B. C      REASOl' P
PRECEEDING DA CASE I - - - - - - -                  SUCCEEDING DA CASE J
TRN 917552414~       TRS A001           WARRANT STATU R STATE OFF CD 369900l4'-
                                                 NEX'J




                                                                              P.
            .    ORb£~
    ~e £v~~y _\lw~ Via~~ sci- Rt - - - - - J W \ S
~   .    u.W\ffi(Y\1 II\   c.wrt-~ - - - -
                                                  \



JS




Co.lll"renfi3ookin No: '10093432 ~North Tower /5E07
        ·t.'-., .... ,                     •• '       '   ,,
                                                                                                                                                              • IN COUNTY JAil

AduJt;1d~ptlficatiQh ihfoll'm<;ttfion Ill



                                                                                                                                               -
               .                                          .    '

                                                      AIS N4mber                          DPS/SID Number          LAI Number                    FBI ~umber
                                                      2611435                             07638642                1017341
                                                      True Last Name                      Suffix                  True First Name               Wliddle Name
                                                      WILKERSON                                                   SENRICK                       SHERN
                                                      P.~t~ .Qf l~Hrttl                   Curr~nt Ag~             Height                        Weight
                                                                                          42                      6' 0"                         180lb
                                                      Pho.to                              Fingerprints            In Oallas Jail Before         Native Language ..
                                                      Uhav$ilable                         Unavailable             YES
                                                      Race                                Sex                     Ethnicity                     Skin Tone
                                                      !3lack                              Male                    Non Hispanic                  Medium




                   ',.        ;.


     Is tE&ea ·85ni:i?
        V   ~~,'f-·.              -   r,

      qt~~de5 6therNo
                                                                   Power Number


     Rrevious
          '....
         ~·.
                Bond
                 ... No       .




 Offense
 ...  .... : Detail
      ~· ~·~·.. ,.       '·           :~



     b~~f)s~ p~s~ription                                                                                                                  Book-In Number
      s~X.LiAL AssAuLT CHILD

     Level And begree                                                  Statute/Citation                  Agency                           Arrest DTfTM
      F2                                                                22.011(a)(2) PC




                                                                                                                                                     ..........,..
     Col,lrt                                                           Court Date (MMDDYY)               Court Time (HHMM AM/PM)          Jail Location ·\
      CDC3                                                                                                 08:30AM                         OTHER         '
                                                                                                                                                     ..
     Warrant No.                                                       Case No.
      F1001184J                                                         F1001184J
·,